Case 1:19-cr-00391-AT Document 93 Filed 06/02/20 Page 1 of 1

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

 

UNITED STATES OF AMERICA, DOC #:

DATE FILED: __ 6/2/2020

 

-against-

GARY BIERD and DAUBRIEL DISLA, 19 Cr. 391-2 (AT)
19 Cr. 391-4 (AT)
Defendants.

 

ORDER

 

ANALISA TORRES, District Judge:

The sentencing for Defendants Gary Bierd and Daubriel Disla scheduled for June 18,
2020, is ADJOURNED to October 1, 2020, at 11:00 a.m.

The Clerk of Court is directed to terminate the motion at ECF No. 92.
SO ORDERED.

Dated: June 2, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
